Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”), dated as of June 28, 2013 (the
“Execution Date”), is between ZaZa Energy, LLC, a wholly-owned subsidiary of
ZaZa Energy Corporation, with offices at 1301 McKinney Street, Suite 3000,
Houston, TX 77010 (hereinafter referred to collectively as “Seller”), and SN
Marquis, LLC, with offices at 1111 Bagby, Suite 1800, Houston, TX 77002
(hereinafter referred to as “Buyer”).  Seller and Buyer may be referred to in
this Agreement individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties desire that Seller convey to Buyer, and Buyer acquire from
Seller and undivided one hundred percent (100%) of Seller’s right, title and
interest in the Properties, excluding the Excluded Assets (each as hereinafter
defined).

 

THEREFORE, in consideration of the covenants and agreements herein contained,
Seller and Buyer agree as follows:

 

1.                                      “Property” or “Properties” means, except
to the extent constituting Excluded Properties, (i) all of Seller’s rights,
titles and interests in, to and under, or derived from, the oil and gas leases
described on Exhibit “A” (each a “Lease” and collectively, the “Leases”),
including any easements, right-of-ways, permits, licenses and surface rights
appurtenant to any Lease, and any interest of Seller in and to oil, gas or other
minerals in, on or under any land described in a Lease; and (ii) all of Seller’s
rights, titles and interests in and to all equipment and other personal
property, the wells described on Exhibit “B” (each a “Well” and collectively,
the “Wells”), inventory, spare parts, tools, tubing, casing, pipe, fixtures,
wellhead equipment, pumping units, tank batteries, gathering lines or systems,
flowlines, production equipment, gas plants and facilities, treatment
facilities, injection facilities, disposal facilities, dehydration facilities,
radio towers, remote terminal units, SCADA equipment, appurtenances and
improvements situated upon the Leases or land pooled or unitized therewith as of
or after the Effective Time or used or held in connection with the ownership
development or operation of the Properties or the production, treatment,
storage, compression, processing or transportation of crude oil, natural gas,
casinghead gas, condensate, sulphur, natural gas liquids and other liquid or
gaseous hydrocarbons (collectively, “Hydrocarbons”) from or in the Wells or the
lands covered by the Leases or lands pooled or unitized therewith;  provided,
however, that, for all purposes of this Agreement the term “Properties” shall
exclude all overriding royalty interests in a Lease that reduce Seller’s net
revenue interest in that Lease below the minimum specified on Exhibit “A,” and
“Properties” shall include (i) the Records (as defined in Paragraph
18(e) hereof) and (ii) all contracts, agreements and instruments to the extent
attributable to and affecting the Properties in existence as of or after the
Effective Time, including all Hydrocarbon sales, purchase, gathering,
transportation, treating, marketing, exchange, processing, disposal and
fractionating contracts, all unit agreements, participation agreements, exchange
agreements, joint operating agreements, enhanced recovery and injection

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------


 

agreements, farmout agreements and farmin agreements, options, drilling
agreements, exploration agreements, assignments of operating rights, working
interests, or subleases, including, but not limited to, those described on
Exhibit “C.”

 

2.                                      “Excluded Properties” means the
following:

 

a)                                     all corporate, financial and tax records
of Seller and those records subject to attorney/client privilege; provided,
however, Buyer shall be entitled to receive copies of any tax records which are
necessary for Buyer’s ownership, administration or operation of the Properties;

 

b)                                     (i) all trade credits, accounts
receivable, notes receivable and other receivables attributable to the
Properties with respect to any period of time prior to the Effective Time;
(ii) all deposits, cash, checks in process of collection, cash equivalents and
funds attributable to the Properties with respect to any period of time prior to
the Effective Time; and (iii) all proceeds, income or revenues accruing with
respect to the Properties prior to the Effective Time;

 

c)                                      all Hydrocarbons produced from or
attributable to the Properties with respect to all periods prior to the
Effective Time, together with all proceeds from or of such Hydrocarbons, except
the Inventory Hydrocarbons and the unsold inventory of gas plant products, if
any, attributable to the Properties as of the Effective Time;

 

d)                                     claims of Seller for refund of or loss
carry forwards with respect to (i) production, windfall profit, severance, ad
valorem or any other taxes attributable to any period prior to the Effective
Time, or (ii) income or franchise taxes;

 

e)                                      all amounts due or payable to Seller as
adjustments or refunds under any contracts or agreements (including take-or-pay
Claims) affecting the Properties with respect to any period prior to the
Effective Time;

 

f)                                       all amounts due or payable to Seller as
adjustments to insurance premiums related to the Properties with respect to any
period prior to the Effective Time; and

 

g)                                      all proceeds, income or revenues
accruing (and any security or other deposits made) with respect to the
Properties, and all accounts receivable attributable to the Properties that are
attributable to the period prior to the Effective Time.

 

3.                                      Sale and
Purchase.                                       Subject to and upon all of the
terms, conditions, reservations and exceptions hereinafter set forth, Seller
shall sell, transfer, assign, convey and deliver the Properties to Buyer, and
Buyer shall purchase, receive, pay for and accept the Properties from Seller,
effective July 1,

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

2013, at 8 a.m., local time, said time to be determined for each locality in
which the Properties are located in accordance with the time generally observed
in said locality (the “Effective Time”).

 

4.                                      Sale
Price.                                     The sale price for the Properties
shall be $28,766,962.00 [*], subject only to any applicable upward or downward
Sale Price adjustments provided below in Paragraph 11.  Immediately upon the
execution hereof, Buyer shall tender to Seller, by bank wire transfer, per the
instructions of Seller, $1,438,348.10 (the “Earnest Money”).

 

5.                                Allocated Values.  The Parties have allocated
[*] per net mineral acre (the “Allocated Value”) covered by each of the Leases,
and the net mineral acres assumed to be covered by each Lease is specified in
the description of that Lease on Exhibit “A.”  Seller and Buyer agree that this
transaction is not subject to the reporting requirement of Section 1060 of the
Internal Revenue Code of 1986, as amended, and that, therefore, IRS Form 8594,
Asset Acquisition statement, is not required to be and will not be filed for
this transaction.  In the event the Parties mutually agree that a filing of
Form 8594 is required, the Parties will confer and cooperate in the preparation
and filing of their respective forms to reflect a consistent reporting of the
agreed upon allocation.

 

6.                                      Seller’s Representation And
Warranties                     Seller represents and warrants to Buyer as of the
date hereof, and the Closing Date that:

 

a)                         Seller is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Texas, and
is duly qualified to carry on its business in those states where they are
required to do so;

 

b)                         Seller has all requisite power and authority to carry
on its business as presently conducted, to enter into this Agreement and the
other documents and agreements contemplated hereby, and to perform its
obligations under this Agreement and the other documents and agreements
contemplated hereby.  This Agreement, and all documents and instruments required
hereunder to be executed and delivered by Seller at Closing, constitute legal,
valid and binding obligations of Seller in accordance with its respective terms,
subject to applicable bankruptcy and other similar laws of general application
with respect to creditors;

 

c)                                      There are no bankruptcy, reorganization
or receivership proceedings pending, being contemplated by, or to the actual
knowledge of Seller, threatened against Seller;

 

d)                                     The execution, delivery and performance
of this Agreement and the transaction contemplated hereunder have been duly and
validly authorized by all requisite authorizing action, corporate, partnership
or otherwise, on the part of Seller;

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

e)                                      No material adverse environmental
conditions exist with respect to a Lease.  A material adverse environmental
condition is one in which Seller is not in material compliance with
environmental laws, rules, and regulations (“Environmental Laws”) in effect at
the Effective Time  applicable to the Properties and in which such a failure to
comply would adversely affect the value of that Property by more than $30,000
per Defect in the affected Property; and

 

f)                                       No provision exists under any Lease
affecting the Property which would have a material adverse economic effect on
the exploration or development, operation or use of such property or impair the
value thereof to Buyer in any material respect other than permitted encumbrances
including, but not limited to: (i) lessors’ royalties, overriding royalties, net
profits interests, production payments, reversionary interests and similar
burdens; (ii) statutory liens for taxes that are not yet due and payable or that
are being contested in good faith in the normal course of business; and
(iii) easements, rights of way, servitudes, permits, surface leases and other
rights with respect to surface operations, pipelines, grazing, logging, canals,
ditches, reservoirs or the like, and easements for streets, alleys, highways,
pipelines, telephone lines, power lines, railways and other easements and
rights-of-way, on, over or in respect of any of the Properties or any
restriction on access thereto that do not materially interfere with the
operation or use of the affected Property.  A material adverse economic effect
or material impairment with respect to such property would adversely affect the
value of the Property by more than $30,000 per Defect.

 

g)                                      No contract exists that creates any area
of mutual interest or similar provision with respect to the Properties.

 

h)                                     As of the Execution Date there are no
actions, suits or proceedings pending by or against Seller with respect to the
Properties, or, to Seller’s knowledge, threatened against Seller with respect to
the Properties, in each case, in any court, arbitration proceeding or other
Dispute resolution venue by or before any Governmental Entity.

 

7.                                      Buyer’s Representation And
Warranties.                 Buyer represents and warrants to Seller as of the
date hereof, and the Closing Date that:

 

a)                                     Buyer is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and is duly qualified to carry on its business in those states where
it is required to do so;

 

b)                                     Buyer has all requisite power and
authority to carry on its business as presently conducted, to enter into this
Agreement and the other documents and agreements contemplated

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

hereby, and to perform it obligations under this Agreement and the other
documents and agreements contemplated hereby.  The consummation of the
transactions contemplated by this Agreement will not violate, nor be in conflict
with, any provision of Buyer’s articles of incorporation, partnership
agreement(s), by-laws or governing documents or any material agreement or
instrument to which it is a party or by which it is bound, or any judgment,
decree, order, statute, rule, or regulation applicable to Buyer;

 

c)                                      the execution, delivery and performance
of this Agreement and the transactions contemplated hereunder have been duly and
validly authorized by all requisite authorizing action, corporate, partnership
or otherwise, on the part of Buyer;

 

d)                                     this Agreement, and all documents and
instruments required hereunder to be executed and delivered by Buyer at Closing,
constitute legal, valid and binding obligations of Buyer in accordance with
their respective terms, subject to applicable bankruptcy and other similar laws
of general application with respect to creditors;

 

e)                                      there are no bankruptcy, reorganization
or receivership proceedings pending, being contemplated by, or to the actual
knowledge of Buyer threatened against Buyer;

 

f)                                       Buyer has not incurred any liability,
contingent or otherwise, for investment bankers’, brokers’ or finders’ fees
relating to the transactions contemplated by this Agreement for which Seller
shall have any responsibility whatsoever;

 

g)                                      Buyer has the financial resources
available to consummate the transactions contemplated by this Agreement and to
pay the Sale Price and any and all fees and expenses incurred by Buyer in
connection with the transactions contemplated by this Agreement; and

 

h)                                     Buyer is experienced and knowledgeable in
the oil and gas business and aware of the risks of that business.  Buyer
represents and warrants that (i) as of the Execution Date of this Agreement, it
has made all such independent investigation, verification, analysis and
evaluation of the Properties as it deems necessary or appropriate to enter into
this Agreement,  (ii) prior to Closing, it will make further independent
investigations, inspections and evaluations of the Properties as it deems
necessary or appropriate to consummate the transactions contemplated hereby; and
(iii) that in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer has relied solely upon its own
independent investigation, verification, analysis and evaluation.

 

8.                                      Physical and Environmental
Inspection.                   After the execution of this Agreement, subject to
prior written notice to Seller, Buyer and its authorized representatives shall
have physical access to the

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

Properties that are operated by Seller, at Buyer’s sole cost, risk and expense,
for the purpose of inspecting the same, conducting such tests, examination,
investigations and assessments as may be reasonable and necessary or appropriate
to evaluate the environmental and physical condition of the Property, including
the identification of wetlands.  For those Properties which are not operated by
Seller, Buyer shall endeavor in good faith to obtain permission from the
operator to conduct such inspections.  BUYER SHALL DEFEND, INDEMNIFY, AND HOLD
SELLER HARMLESS FROM ANY AND ALL LIABILITY, CLAIMS, CAUSES OF ACTION, INJURY TO
BUYER’S EMPLOYEES, AGENTS, CONTRACTORS, SUBCONTRACTORS OR INVITEES OR TO BUYER’S
PROPERTY, AND/OR INJURY TO SELLER’S PROPERTY, EMPLOYEES, AGENTS OR CONTRACTORS
WHICH MAY ARISE OUT OF BUYER’S INSPECTIONS REGARDLESS OF SELLER’S NEGLIGENCE OR
OTHER FAULT (INCLUDING STRICT LIABILITY OR ANY DEFECT IN THE PREMISES).  Buyer
agrees to provide to Seller, upon request, a copy of any environmental
assessments, including any reports, data, and conclusions.  Buyer and Seller
shall keep any and all data or information acquired by all such examinations and
results of all analysis of such data and information strictly confidential and
not disclose same to any person or agency without the prior written approval of
the other Party, unless required to do so by applicable law.  The foregoing
obligation of confidentiality shall survive Closing or termination of this
Agreement without closing.

 

9.                                      Access to
Records.                                          After execution of this
Agreement, Seller shall give Buyer and its authorized representatives, during
regular business hours, at Buyer’s sole risk, cost and expense, access, with
copying privileges, to all contracts, land, title, Well and Lease records, to
the extent such data and records are in Seller’s possession and relate to the
Properties, and to such other information relating to the Properties as Buyer
may reasonably request.

 

10.                               Defects.     For the purpose of this
Agreement, a “Defect” is any of the following deficiencies that exist on or
after the Closing Date, to-wit:

 

a)                   Seller’s title, as to any Property, is subject to an
outstanding mortgage, deed of trust, lien or security interest;

 

b)                   (i) Any Lease covers the oil and gas rights to less or more
than the number of net mineral acres specified in the description of such Lease
on Exhibit “A” or (ii) the respective lessor does not own defensible title to
such rights or (iii) Seller owns less than the net revenue interest in that
Lease as shown on Exhibit “A” or Wells on Exhibit “B”;

 

c)                    Seller owns record or equitable title to less than 100% of
the working interest in any Lease or such ownership is subject to any operating
agreement, farmout, area of mutual interest agreement or preferential right to
purchase or any encumbrance that could result in a third party claiming or
owning an interest in such Lease;

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

d)                   Seller is in default under some material provision of a
Lease or any contract or agreement affecting the Properties;

 

e)                    A material adverse environmental condition (applying the
materiality threshold in Paragraph 6(e)) exists with respect to a Lease;

 

f)                     Any Lease that explicitly prohibits pooling; and

 

g)                    Any Lease containing surface use restrictions (as detailed
in Paragraph 6(f)(iii)) reasonably estimated to cost Buyer more than $30,000 to
comply with.

 

As soon as reasonably practicable after Buyer’s identification of a condition
that Buyer considers to be a Defect (an “Alleged Defect”), but in no event less
than five (5) Business Days prior to the Closing Date (“Alleged Defect Notice
Date”), Buyer shall notify Seller of any Leases which are subject to Alleged
Defect(s).  Notice of Alleged Defect(s) shall include a description and full
explanation of each Alleged Defect being claimed and the estimated adjustment in
Sale Price for each affected Lease and Well which Buyer in good faith attributes
to each said Alleged Defect.

 

With respect to Alleged Defect(s) relating to the Properties for which an
Alleged Defect Notice has been timely given, Seller may, at its sole option,
undertake to cure some, all or none of those raised by Buyer at Seller’s sole
cost and expense.  Buyer and Seller shall meet at least two (2) Business Days
prior to the Closing Date in an attempt to mutually agree on a proposed
resolution with respect to any Alleged Defect(s) which by such time have not
been agreed between the Parties.  The Parties recognize that good faith
differences of opinion may exist between Buyer and Seller in connection with
Alleged Defect(s), including, without limitation, disputes as to (i) whether or
not the alleged defect constitutes an Alleged Defect within the meaning of this
Agreement, (ii) whether or not the Alleged Defect was properly and timely
asserted by Buyer pursuant to this Paragraph 10, and (iii) the appropriate
downward adjustment to be made to the Sale Price on account of a Defect. 
Closing shall not be delayed, postponed or canceled because an Alleged Defect is
not agreed upon prior to the Closing Date.  If any such difference of opinion
regarding an Alleged Defect (“Defect Dispute”) is not resolved by mutual
agreement of the Parties prior to the Closing Date, then, if Buyer’s Notice of
Alleged Defects attributes an aggregate value to the Alleged Defects of less
than $300,000, the Parties shall proceed to Closing with no adjustment to the
Sales Price; provided, however, that if the Buyer’s Notice of Alleged Defects
attributes an aggregate value of all Alleged Defects greater than $300,000
(a) the total value of the Alleged Defects asserted by Buyer and (b) the total
value of the Alleged Defects as to which agreement or resolution has been
reached shall be retained by Buyer, pending resolution of the Defect Dispute in
arbitration, pursuant to Paragraph 21, using a mutually acceptable arbitrator
who is an attorney licensed in the State of Texas and who has at least fifteen
(15) years oil and gas title experience, or by agreement of the Parties.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

11.                         Adjustment of Sale Price.  Sale Price adjustments
shall be determined in good faith and in accordance with the following
guidelines:

 

I.          Downward Adjustments

 

a)                                     Notwithstanding anything in this
Agreement to the contrary, there shall be no downward adjustment to the Sale
Price until the aggregate value of all Defects is greater than the threshold
amount of $300,000.00 (“Defect Threshold”).  The Parties agree that the Defect
Threshold is a threshold and not a deductible, and once the Defect Threshold has
been satisfied the Downward Adjustment shall start at first dollar.

 

b)                                     Any Lease that explicitly prohibits
pooling listed in Exhibit “A” shall result in deduction of the Allocated Value
[*] per net mineral acre as provided in Paragraph 5.

 

c)                                      Shortfalls in the number of net mineral
acres listed in Exhibit “A” result in deduction of the Allocated Value [*] per
net mineral acre as provided in Paragraph 5.  Shortfalls in the net revenue
interest listed in Exhibit “A,” on a lease-by-lease basis, shall be valued at
[*] per one percent (1%) per net mineral acre covered by the Lease with the net
revenue shortfall.  By way of example, if the net revenue interest listed in
Exhibit “A” is reduced to 72.0% instead of 72.5%, as shown on Exhibit “A,” and
that particular lease contains 400 net mineral acres, then the Sale Price will
be adjusted downward by [*] (0.5 x [*] x 400nma).

 

d)                                     If a third party exercises an applicable
preferential right to purchase, the subject Lease(s) shall be removed from the
sale and the Sale Price shall be reduced by the Allocated Value thereof.

 

e)                                      If third party consent or approval for
an assignment is contractually required, and such third party fails to give the
necessary consent or approval to assign the subject Lease(s) in a form
reasonably acceptable to Seller and the Buyer, at the Buyer’s option, the
subject Lease(s) shall be removed from the sale and the Sale Price shall be
reduced by the Allocated Value thereof; provided, however, that Seller shall
have the option to cure such defect within no more than 60 days post-Closing

 

f)                                       If a Defect is a lien, encumbrance or
other charge upon a Lease that is liquidated in amount, then the sum necessary
to be paid to the obligee to remove the Defect from the affected Lease shall be
the allocated value of the Defect.  If there is a lien or encumbrance in the
form of a judgment secured by a supersedeas bond or other security approved by
the court issuing such order, it shall not be considered a Defect under this
Agreement.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

g)                                      If the Defect is a material adverse
environmental condition, the adjustment shall be the lesser of either the cost
of remediating the affected Lease to bring it into compliance with Environmental
Laws, or the reduction in the Allocated Value of the affected Lease.

 

h)                                     the total collected sales value of all
Hydrocarbons sold by Seller on or after the Effective Time, which are
attributable to the Properties, and any other monies collected by Seller with
respect to the ownership of the Properties on or after the Effective Time, but
excepting interest income attributable thereto.

 

i)                                         the amount of all unpaid ad valorem,
property, production, excise, severance and similar taxes and assessments (but
not including income taxes), which taxes and assessments accrue to the
Properties prior to the Effective Time, which amount shall, where possible, be
computed based upon the tax rate and values applicable to the tax period in
question; otherwise, the amount of the adjustment under this Paragraph shall be
computed based upon such taxes assessed against the applicable portion of the
Properties for the immediately preceding tax period just ended.

 

j)                                        an amount equal to the sum of any
downward adjustments provided elsewhere in this Agreement.

 

k)                                     Earnest Money.

 

II.           Upward Adjustments

 

a)                                 A surplus in the number of net mineral acres
listed in Exhibit “A” results in an increase of the Allocated Value [*] per net
mineral acre as provided in Paragraph 5.  A surplus in the net revenue interest
listed in Exhibit “A,” on a lease-by-lease basis, shall be valued at [*] per one
percent (1%) per net mineral acre covered by the Lease with the net revenue
surplus.  By way of example, if the net revenue interest listed in Exhibit “A”
is increased to 73.0% instead of 72.5%, as shown on Exhibit “A,” and that
particular lease contains 400 net mineral acres, then the Sale Price will be
adjusted upward by [*] (0.5 x [*] x 400nma).

 

b)                                 the value of (i) all merchantable oil and
condensate produced from or attributable to the Leases  prior to the Effective
Time which has not been sold by Seller and which is above the inlet flange,
delivery line, or fill line in any storage facility or tank (“Inventory
Hydrocarbons”) existing as of the Effective Time, such value to be based upon
the existing contract price for crude oil or natural gas, as applicable, in
effect as of the Effective Time, less severance taxes, transportation fees and
other fees that would be deducted by the purchaser of such oil or gas, such
Inventory Hydrocarbons to be measured at the Effective Time by the operators of

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

the Properties; and (ii) all of Seller’s unsold inventory of gas plant products,
if any, attributable to the Properties as of Effective Time valued in the same
manner as if such products had been sold under the contract then in existence
between Seller and the purchaser of such products; provided, however, that, in
each of cases (i) and (ii) above, if there is no such contract existing as of
the Effective Time, such Inventory Hydrocarbons and/or gas plant products shall
be valued in the same manner as if Inventory Hydrocarbons and/or gas plant
products had been sold at the posted price in the field for said Inventory
Hydrocarbons and/or gas plant products.

 

c)                          the amount of all production expenses, operating
expenses and all other expenditures attributable to the ownership or operation
of the Properties after the Effective Time and paid by Seller prior to the
Closing Date; provided, however, any wells in which the Seller owns 100% of the
working interest, the operating expenses will be calculated on a Council of
Petroleum Accountants Society (“COPAS”) basis which is mutually agreed between
the Parties

 

d)                         the amount of all ad valorem, property, production,
excise, severance and similar taxes and assessments (but not including income
taxes) which accrue to the Properties after the Effective Time and are paid by
Seller.

 

Except for claims Buyer asserts under a Seller’s special warranty of title
contained in the Assignment(s), all title objections not raised by Buyer within
the time period provided in Paragraph 10 shall be waived by Buyer for all
purposes, and Buyer shall have no right to seek an adjustment to the Sale Price,
make a claim against Seller or seek indemnification from Seller associated with
the same.  Seller or Buyer shall have the right to terminate this Agreement on
or after one (1) Business Days prior to the Closing Date if, after taking into
account any curative or remedial action accomplished after Buyer’s Notice of
Alleged Defects and any agreements of Buyer and Seller that may be reached
regarding curing or remediating Alleged Defects post-Closing, the values
reflected by the remaining Alleged Defect(s) is greater than 10% of the Sale
Price.

 

12.                               Effect of Termination.                     
The following provisions shall apply in the event of a termination of this
Agreement:

 

a)                                     If this Agreement is terminated pursuant
to Paragraph 11 or by the mutual agreement of the Seller and the Buyer and not
as the result of the failure of either Party to perform its obligations
hereunder, such termination shall be without liability of any Party or any
shareholder, director, officer, employee, agent or representative of such party,
and the Seller shall return the Earnest Money, without interest, to the Buyer
promptly upon such termination.

 

b)                                     If this Agreement is terminated as a
result of the failure of Buyer to perform its obligations hereunder, then Seller
shall be entitled to retain the Earnest Money, and interest earned thereon, as
liquidated damages and as reimbursement for Seller’s out-of-pocket fees and
expenses incurred in

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

connection with the transactions contemplated by this Agreement.  The Parties
hereby acknowledge that the extent of damages to Seller occasioned by such
breach or default or failure to proceed by Buyer would be impossible or
extremely impractical to ascertain and that the amount of the Earnest Money is a
fair and reasonable estimate of such damage.

 

c)                                      If this Agreement is terminated as a
result of the failure of Seller to perform its obligations hereunder, then,
without limitation of Buyer’s other remedies (including specific performance),
Seller shall be liable to Buyer for the return of the Earnest Money, without
interest.

 

13.                               Warranty of
Title.                                             In all conveyances executed
and delivered hereunder, Seller shall specially warrant to Buyer and its
successors and assigns that it has not previously conveyed the Properties and
warrant and defend title to the working interest and net revenue percentages
specified for each Lease in Exhibit “A” against the lawful claims and demands of
all persons whomsoever claim the same or any part thereof by, through or under
Seller, but not otherwise.

 

14.                               Conditions of Closing by Buyer.               
The obligation of Buyer to close is subject to the satisfaction of the following
conditions:

 

a)                                     Buyer shall have had reasonable access
during normal business hours to all data and records obligated to be provided to
Buyer pursuant to this Agreement;

 

b)                                     Buyer shall have had reasonable access to
the Properties operated by Seller to conduct an inspection for all purposes,
including environmental condition; and

 

c)                                      All representations and warranties of
Seller contained in this Agreement shall be true and correct in all material
respects, and Seller shall have performed and satisfied all material agreements
and covenants required by this Agreement to be performed and satisfied by
Seller.

 

15.                               Conditions of Closing by
Seller.                 The obligation of Seller to close is subject to the
satisfaction of the following conditions:

 

a)                                     All representations and warranties of
Buyer contained in this Agreement shall be true and correct in any and all
material respects as of the Closing, and Buyer shall have performed and
satisfied all material agreements and covenants required by this Agreement to be
performed and satisfied by Buyer at or prior to Closing; and

 

b)                                     There is no suit or other proceeding
pending or threatened before any court or governmental agency seeking to
restrain or prohibit this transaction, or to declare this transaction illegal,
or to obtain substantial damages in excess of $300,000 in connection with the
transaction contemplated hereby.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

16.                               Preliminary Closing
Statement.                   Seller shall prepare and furnish to Buyer at least
two (2) days prior to Closing a preliminary closing statement (“Preliminary
Closing Statement”) setting forth the adjustments to the Sale Price permitted
pursuant to Paragraph 11 and the total amount of funds to be paid by Buyer at
Closing.  The Preliminary Closing Statement shall reflect each adjustment and
the calculation used to determine such amount.  The Preliminary Closing
Statement shall be in substantially the same form as Exhibit “D” attached
hereto.  All such adjustments shall be determined in accordance with generally
accepted accounting principles (GAAP) and COPAS standards.  The Parties shall
negotiate in good faith and attempt to agree on such estimated adjustments prior
to Closing.  In the event any estimated adjustment amounts are not agreed upon
prior to Closing, the estimate of the adjusted Sale Price for purposes of
Closing shall be calculated based on Seller’s and Buyer’s agreed upon estimated
adjustments and Seller’s reasonable good faith estimate of any disputed amounts.
The adjusted Sale Price shall mean the Sale Price adjusted as provided herein,
including, but not limited to the Earnest Money, Defects, interest variances,
and preferential rights exercised.

 

17.                               Final Settlement Statement.  Within sixty (60)
days after Closing (the “Final Settlement Date”), Seller shall provide to Buyer,
for Buyer’s concurrence, an accounting (the “Final Settlement Statement”) of the
actual amounts of the adjustments set out in Paragraph 11.  Buyer shall have the
right for thirty (30) days after receipt of the Final Settlement Statement to
audit and take exceptions to such adjustments.  The Parties shall attempt in
good faith to expeditiously resolve any disagreements on a best efforts basis. 
Those credits agreed upon by Buyer and Seller shall be netted, and the final
settlement shall be paid on final adjustment by the Party owing it.

 

18.                              
Closing.                                                  The closing
(“Closing”) shall occur on or before July 31, 2013 at 9:00 a.m. (the “Closing
Date”), at the offices of Seller or at such other time and place as Seller and
Buyer may mutually agree in writing.  If the transaction fails to close by said
date for any reason, Seller and Buyer shall have the option to either extend the
Closing Date or to terminate the Agreement.

 

At Closing the following shall occur:

 

a)                                     Seller shall execute, acknowledge and
deliver one or more conveyances, assignments, and bill of sales substantially in
the form and substance of Exhibit “E” attached hereto, covering all of the
Properties to be sold pursuant hereto;

 

b)                                     Buyer shall deliver to Seller, or
Seller’s designee, by wire transfer the total Sale Price as adjusted pursuant to
this Agreement, subject to further adjustment after Closing as provided for
herein;

 

c)                                      On or before Closing, Seller and Buyer
shall execute all necessary forms to be filed with the appropriate regulatory
authorities concerning the change of ownership and operatorship of the
Properties;

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

d)                                     Seller shall, subject to the terms of any
applicable operating agreements and to the provisions hereof, deliver to Buyer
exclusive possession of the Properties;

 

e)                                      Seller shall promptly after Closing
provide Buyer with the following:  any lease files, property records, contract
files, operations files, copies of tax and accounting records and files
(“Records”) related to the Properties in Seller’s possession or that Seller
receives within ninety (90) days of Closing.  Buyer shall keep all original
files, maps and other Records as herein set forth at its place of business. 
Seller shall have the right to access all of the above listed materials at
Buyer’s office during normal business hours for a period of two (2) years from
the Closing Date of this Agreement; and

 

f)                                       In compliance with Section 1445 of the
Internal Revenue Code, Seller shall execute and deliver to Buyer a Non-Foreign
Affidavit in the form of Exhibit “F” attached hereto.

 

19.                               Pooling Amendment Process.

 

a)                                     Efforts to Obtain Pooling Amendments. 
After the Execution Date, Buyer shall contact the Lessors of the identified
leases (the “Identified Leases”) set forth in Exhibit “H,” attached hereto,
requesting that the amendment (the “Amendment”), attached hereto as Exhibit “G,”
be executed, notarized and returned to Buyer in a timely manner.  If any of the
Identified Leases have not been amended by the Closing Date, the Parties shall
endeavor in good faith, using commercially reasonable efforts, to obtain
execution and notarization of the Amendments.  If a Lessor has not executed an
Amendment of an Identified Lease (the “Outstanding Leases”) [*], Buyer will
promptly deliver to Seller a list of Outstanding Leases and Seller shall, at its
sole option, independently pursue the Amendment of such Outstanding Leases.  If
a Lessor has not executed the Amendment of an Identified Lease [*] and requests
consideration (“Consideration”) for the execution of the Amendment, and Seller
agrees to the amount of the Consideration, then the agreed upon Consideration
shall be paid for out of the Account, or by the Seller if the Account has been
depleted.

 

b)                                     On the Closing Date an escrow account
(the “Account”) will be set up by Seller in the amount of $500,000.00 for all
actual costs (“Costs”) incurred by Buyer for obtaining Amendments.  This Account
will remain in place for six (6) months after the Closing Date (“Escrow Term”). 
For the duration of the Escrow Term, the Buyer shall submit monthly invoices to
the escrow agent at the end of each month for all Costs incurred by Buyer for
obtaining the Amendments.  If Buyer has been reimbursed in full and a balance
remains in the Account at the end of the Escrow Term, Seller is entitled to the
remaining balance.

 

c)                                      Failure to Obtain Amendments.  If the
Amendment for any Identified Lease is not executed and notarized prior to the
end of the Escrow Term and Buyer has not waived the requirement to obtain an
Amendment for the remaining Identified Leases (“Remaining Leases”), then the
Buyer shall

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

retain the Remaining Leases and Seller shall pay to Buyer an amount equal to the
[*] per net acre for the Remaining Leases.

 

20.                               Taxes.            All ad valorem taxes imposed
against the Properties with respect to the tax period in which the Effective
Time occurs (the “current tax period”) shall be apportioned between Seller and
Buyer as of the Effective Time based on the immediately preceding tax period
assessment; provided, however, that all taxes that are not ad valorem taxes
shall be allocated to the Seller to the extent they relate to production prior
to the Effective Time and to Buyer to the extent they relate to production on or
after the Effective Time.  Buyer shall pay, and defend and hold Seller harmless
with respect to payment of, all such taxes on the Properties for the current tax
period and thereafter, together with any interest or penalties assessed thereon.

 

21.                               Arbitration.                          Any
dispute arising under this Agreement as to Alleged Defect(s) (“Arbitrable
Dispute”) shall be referred to and resolved by binding arbitration to take place
in Houston, Texas, by a single arbitrator, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association; and, to the maximum
extent applicable, the Federal Arbitration Act (Title 9 of the United States
Code).  If there is any inconsistency between this Article and any statute or
rules, this Article shall control.  Arbitration shall be initiated within the
applicable time limits set forth in this Agreement and not thereafter, by one
party (“Claimant”) giving written notice to the other party (“Respondent”) and
to the Dallas Regional Office of the American Arbitration Association (“AAA”),
that the Claimant elects to refer the Arbitrable Dispute to arbitration.  If the
Parties fail to appoint an arbitrator within ten (10) Days from Claimant’s
notice initiating the arbitration, the appointing authority shall make such an
appointment.  Seller and Buyer shall each pay one-half of the compensation and
expenses of the arbitrator.  The arbitrator must meet the criteria specified in
Paragraph 11 and be a neutral party who has never been an officer, director or
employee of the Parties or any of their Affiliates. The Parties may engage in
limited discovery of relevant and material information that is reasonably
calculated to lead to admissible evidence through depositions of expert and fact
witnesses.  The arbitrator may grant a request for additional discovery or may,
in their discretion, order additional discovery.  Any information disclosed to
the other party shall be confidential and not disclosed to third parties, except
as required by law, regulation, or bonafide business purpose.  The hearing shall
be commenced within twenty (20) Days after the selection of the arbitrator.  The
Parties and the arbitrator shall proceed diligently and in good faith in order
that the arbitral award setting forth each adjustment or payment by and between
the Parties as a result of Arbitrable Disputes which was not finally determined
as of the Closing Date. The interpretation, construction and effect of this
Agreement shall be governed in accordance with the provisions of Paragraph 28. 
The Federal Rules of Evidence shall guide the arbitrator in determining what
information he/she shall consider in reaching the decision.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

22.                               Notices.    All communications required or
permitted under this Agreement shall be in writing and any communication or
delivery hereunder shall be deemed to have been fully made if actually
delivered, or if mailed by registered or certified mail, postage prepaid, to the
address as set forth below:

 

SELLER

 

ZaZa Energy, LLC

1301 McKinney Street, Suite 2850
Houston, Texas 77010

Attention: Vice President

Phone:  (713) 595-1900

Fax: (713) 595-1919

 

BUYER

 

SN Marquis, LLC

1111 Bagby, Suite 1800

Houston, Texas 77002

[*]

Phone: (713) 783-8000

Fax:  (713) 783-3523

 

23.                               Further
Assurance.                                      After Closing each of the
Parties shall execute, acknowledge and deliver to the other such further
instruments, and take such other actions as may be reasonably necessary to carry
out the provisions of this Agreement.  However, Buyer shall assume all
responsibility for notifying the purchaser(s) of oil and gas production from the
Properties, and such other designated persons who may be responsible for
disbursing payments for the purchase of such production, of the change of
ownership of the Properties.  Buyer shall take all actions necessary to
effectuate the transfer of such payments to Buyer.  Proceeds received by or
expenses paid by either Buyer or Seller on behalf of the other party shall be
settled by invoicing such party for expenses paid or remitting to such other
party any proceeds received.

 

24.                               Press Release.                  There shall be
no press release or public communication concerning this purchase and sale by
either party, except as required by law or with the written consent of the Party
not originating said release or communication.  Parties will endeavor to consult
each other in a timely manner on all press releases required by law.

 

25.                               Entire
Agreement.                                           This instrument states the
entire agreement between the Parties and may be supplemented, altered, amended,
modified or revoked by writing only, signed by both Parties.  This Agreement
supersedes any prior agreements between the Parties concerning sale of the
Properties, except that any confidentiality agreement shall terminate at
Closing.  The headings are for guidance only and shall have no significance in
the interpretations of this Agreement.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

26.                               Assignability.                    This
Agreement and the rights and obligations hereunder shall not be assignable or
delegable by either Party without the prior written consent of the other Party
unless such assignment occurs by merger, reorganization or sale of all of an
assigning party’s assets, which consent can be withheld by the other party in
such party’s sole and absolute discretion.

 

27.                              
Survival.                                               Unless expressly
limited, all of the representations, warranties, and agreements of or by the
Parties shall survive the execution and delivery of the Assignment(s).

 

28.                               Choice of Law.             THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS, EXCLUDING THE PRINCIPLES OF
CONFLICT OF LAWS THAT WOULD CAUSE THE LAWS OF ANOTHER JURISDICTION TO APPLY.

 

29.                               Counterpart Execution.             This
Agreement may be executed in counterparts and each counterpart shall constitute
a binding agreement as if the Parties had executed a single document.

 

30.                               Severance of Invalid Provisions.              
If, for any reason and for so long as, any clause or provision of this Agreement
is held by a court of competent jurisdiction to be illegal, invalid,
unenforceable or unconscionable under any present or future law (or
interpretation thereof), the remainder of this Agreement shall not be affected
by such illegality or invalidity.  Any such invalid provision shall be deemed
severed from this Agreement as if this Agreement had been executed with the
invalid provision eliminated.

 

The surviving provisions of this Agreement shall remain in full force and effect
unless the removal of the invalid provision destroys the legitimate purpose of
this Agreement; in which event this Agreement shall be null and void.  The
Parties shall negotiate in good faith for any required modifications to this
Agreement.

 

[Signature page to follow]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

EXECUTED as of the Execution Date.

 

 

SELLER

 

 

 

ZaZa Energy, LLC

 

 

 

By:

/s/ 

Todd A. Brooks

 

 

 

Todd A. Brooks

 

 

 

Manager

 

 

 

BUYER

 

 

 

 

SN Marquis, LLC

 

 

 

 

By:

/s/ 

[*]

 

 

 

[*]

 

 

 

Vice President-Land

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

LISTS OF EXHIBITS

 

Exhibit “A”

 

Oil, Gas and Mineral Leases

 

 

 

Exhibit “B”

 

Wells

 

 

 

Exhibit “C”

 

Contracts and All Other Agreements

 

 

 

Exhibit “D”

 

Preliminary Closing Statement

 

 

 

Exhibit “E”

 

Form of Conveyance, Assignment and Bill of Sale

 

 

 

Exhibit “F”

 

Non-Foreign Affidavit

 

 

 

Exhibit “G”

 

Form of Amendment

 

 

 

Exhibit “H”

 

Identified Leases

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Attached to that certain Purchase and Sale Agreement dated effective July 1,
2013 by and between ZaZa Energy, LLC and SN Marquis, LLC.

 

[* (13 pages)]

 

End of EXHIBIT “A”

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Attached to that certain Purchase and Sale Agreement dated effective July 1,
2013 by and between ZaZa Energy, LLC and SN Marquis, LLC.

 

[*]

 

End of EXHIBIT “B”

 

EXHIBIT “C”

 

Attached to that certain Purchase and Sale Agreement dated effective July 1,
2013 by and between ZaZa Energy, LLC and SN Marquis, LLC.

 

Contracts and Other Agreements

 

1.              Operating Agreement dated August 1, 2011, by and between
Southern Bay Operating, LLC and ZaZa Energy, LLC, and recorded as a Memorandum
of Operating Agreement/Mortgage and Financing Statement in Volume 1587,
Page 770, Document No. 11-7374 in the Official Public Records of Fayette County,
Texas, as amended by that certain Revised Memorandum of Operating
Agreement/Mortgage and Financing Statement recorded in Volume 1594, Page 760,
Document No. 12-536 in the Official Public Records of Fayette County, Texas.

 

2.              Operating Agreement dated June 27, 2011, by and between Eagle
Ford Hunter Resources, Inc., a wholly-owned subsidiary of Magnum Hunter
Resources Corporation, and ZaZa Energy, LLC, as amended by that certain letter
agreement dated April 18, 2012.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

3.              GulfMark Contract No. 52573, Crude Oil Purchase Agreement dated
effective July 1, 2012, by and between GulfMark Energy, Inc. (“Buyer”) and ZaZa
Energy, LLC (“Seller”).

 

4.              Gas Purchase Contract dated December 1, 2011, by and between
ZaZa Energy Corporation and DCP Midstream.

 

End of EXHIBIT “C”

 

EXHIBIT “D”

 

Attached to that certain Purchase and Sale Agreement dated effective July 1,
2013 by and between ZaZa Energy, LLC and SN Marquis, LLC.

 

Preliminary Closing Statement

 

PRELIMINARY CLOSING STATEMENT

 

Closing Date:          , 2013

 

Effective Date:  July 1, 2013

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

SELLER:

BUYER:

 

 

ZAZA ENERGY, LLC

SN Marquis, LLC

 

Sale Price

 

Paragraph 4

 

 

 

 

 

 

 

 

 

 

 

 

 

Immediately available funds

 

$

 $28,766,962.00

 

 

 

 

 

 

 

 

 

Downward Purchase Price Adjustments*

 

 

 

 

 

 

 

 

 

 

 

Paragraph 11.I.(a)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

Paragraph 11.I.(b)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

Paragraph 11.I.(c)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

Paragraph 11.I.(d)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

Paragraph 11.I.(e)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

Paragraph 11.I.(f)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

Paragraph 11.I.(g)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

Paragraph 11.I.(h)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

Paragraph 11.I.(i)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

Paragraph 11.I.(j)

 

 

 

 

 

 

 

$

 000,000.00

 

 

 

 

 

 

 

 

 

Total Downward Adjustments

 

$

000,000.00

 

 

 

 

 

 

 

 

 

Adjusted Sale Price

 

 

 

$

28,766,962.00

 

 

 

 

 

 

 

(After Downward Adjustments)

 

 

 

 

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

Upward Purchase Price Adjustments*

 

Paragraph 11.II.(a)

 

 

 

 

 

 

 

 

$

  000,000.00

 

 

 

 

Paragraph 11.II.(b)

 

 

 

 

 

 

 

 

$

  000,000.00

 

 

 

 

Paragraph 11.II.(c)

 

 

 

 

 

 

 

 

$

  000,000.00

 

 

 

 

Paragraph 11.II.(d)

 

 

 

 

 

 

 

 

$

  000,000.00

 

 

 

 

Total Upward Adjustments

 

 

 

$

(000,000.00

)

 

 

 

 

 

 

 

Adjusted Sale Price

 

 

 

$

28,766,962.00

 

 

Adjusted Sales Price to be wire transferred to ZaZa Energy, LLC by or on behalf
of SN Marquis, LLC at the following financial institution:

 

Bank

 

ABA No.

 

Account No.

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

28,766,962.00

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Support for all adjustments to the Sale Price are attached hereto and
incorporated herein for all purposes.

 

AGREED and ACCEPTED on this the        day of          , 2013.

 

 

 

ZAZA ENERGY, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

SN MARQUIS, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

End of EXHIBIT “D”

 

EXHIBIT “E”

 

Attached to that certain Purchase and Sale Agreement dated effective July 1,
2013 by and between ZaZa Energy, LLC and SN Marquis, LLC.

 

CONVEYANCE, ASSIGNMENT AND BILL OF SALE

 

STATE OF TEXAS

§

 

 

 

COUNTY OF                 

§

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24

--------------------------------------------------------------------------------


 

This CONVEYANCE, ASSIGNMENT AND BILL OF SALE (“Assignment”) dated [ · ], 2013,
but effective as of July 1, 2013 (“Effective Date”), is from ZaZa Energy, LLC, a
Texas limited liability company, with an office at 1301 McKinney Street,
Suite 2850, Houston, Texas 77010 (“Assignor”) to [ · ], a [ · ], with an office
at [ · ] (“Assignee”), Assignor and Assignee may be collectively referred to
herein as the “Parties” and individually as a “Party.” This Assignment relates
to that certain Purchase and Sale Agreement dated effective July 1, 2013,
between Assignor and Assignee (hereinafter referred to as the “PSA”).  Each
capitalized term used in this Assignment that is not otherwise defined herein
shall have the meaning as set out in the PSA.

 

ARTICLE I

 

Assignment of the Properties

 

Assignor, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, by these presents does hereby ASSIGN, TRANSFER,
SELL, SET OVER and DELIVER unto Assignee, all of Assignor’s right, title, and
interest, in and to the following described Properties (defined below):

 

(a)           the oil, gas and/or mineral leases listed and described on
Exhibit “A” or the lands covered by said leases, or in lands pooled or unitized
with such leases (including all depths), or which Assignor is entitled to
receive by reason of any participation, joint venture, farmin, farmout, joint
operating agreement, unitization agreement or other agreement, including all
leasehold estates, royalty interests, overriding royalty interests, net revenue
interests, executory interests, net profit interests, working interests,
reversionary interests, mineral interests and any other interests of Seller in
said oil, gas and/or mineral leases, or lands covered by said leases, it being
the intent hereof that the leases, properties and interests and the legal
descriptions set forth on Exhibit “A” or in instruments described in Exhibit “A”
includes all of Assignor’s right, title and interest in said oil, gas and/or
mineral leases, other than lessor’s royalty and overriding royalty interests of
record on the Effective Date, including, but not limited to, those described on
Exhibit “A” or in instruments described in Exhibit “A” even though such
interests may be incorrectly described in Exhibit “A” or omitted from
Exhibit “A” (collectively the “Leases”);

 

(b) all Wells listed on Exhibit “B” attached hereto and made a part hereof,
including but not limited to, production accruing from and after the Effective
Date, Inventory Hydrocarbons, all equipment and other personal property,
inventory, spare parts, tools, tubing, casing, pipe, fixtures, wellhead
equipment, downhole equipment, pumping units, tank batteries, transportation and
gathering lines or systems, flowlines, production equipment, compressors, gas
plants and facilities, treatment facilities, injection facilities, disposal
facilities, dehydration facilities, radio towers, remote terminal units, SCADA
equipment, all other tangible personal assets, appurtenances and improvements
situated upon the Properties or lands pooled or unitized therewith as of or
after the Effective Date or used or held for use in connection with the
ownership, development or operation of the Properties or the production,
treatment, storage, compression, processing or transportation of Hydrocarbons
from or in the Wells or the lands covered by the Leases or lands pooled or
unitized;

 

(c)           all oil and gas purchase and sale contracts, farmin or farmout
agreements, operating agreements, unit agreements, processing agreements, joint
venture agreements, pooling agreements, transportation agreements and all other
agreements in which Assignor has an interest to the extent the same directly
affect and/or pertain to the ownership or operation of the interests described
in the Leases and Wells; and

 

(d)           all files (whether originals, copies, or in digital or electronic
format), including the title files, abstracts of title, title opinions, title
information, title commitments, land surveys, maps, data, correspondence,
environmental and regulatory files and reports, engineering and production
files, accounting files relating directly to the Leases or Wells, seismic
records and surveys, gravity maps, geological or geophysical data and records,
analyses, interpretations, and all other files, documents, materials,
information, instruments and records of every kind and description in Assignor’s
control or

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25

--------------------------------------------------------------------------------


 

possession which affect, concern, pertain or relate to, or are used directly in
connection with, the Leases or Wells.

 

For the purposes of this Assignment the term “Wells” or “Well” shall refer to
all wells located on the Properties, or lands pooled or unitized therewith,
including but not limited to (i) those wells identified on Exhibit “B” attached
hereto, whether or not such wells are producing, active or inactive, plugged and
abandoned, temporarily abandoned, shut-in, injection wells, disposal wells,
water supply wells or otherwise.

 

The interests in and to the properties described in and assigned, transferred,
set over and delivered pursuant to this Article I are hereinafter sometimes
collectively called the “Properties.”

 

ARTICLE II

 

Limited Warranty of Title

 

Section 2.1            Limited Warranty of Title.  This Assignment is made
without warranty of title, either express or implied, except that Assignor
hereby binds itself, its successors and assigns to warrant and forever defend,
all and singular, title to the Properties unto Assignee, its successors and
assigns, against every person or entity whomsoever lawfully claiming or to claim
the Properties by, through, or under Assignor, but not otherwise.

 

Section 2.2            Disclaimer of Representations and Warranties with Respect
to Personal Property.  ASSIGNEE IS ACQUIRING THOSE PROPERTIES WHICH ARE PERSONAL
PROPERTY ON AN “AS IS, WHERE IS” BASIS, SUBJECT TO ALL FAULTS AND DEFECTS.

 

Section 2.3            Prior Agreements.  The Properties are assigned by
Assignor and accepted by Assignee expressly subject to the following:

 

(a)           the terms and provisions of the PSA.  Nothing in this Assignment
shall operate to limit, release, or impair any of Assignor’s or Assignee’s
respective rights, obligations, interests, remedies, or indemnities in the PSA. 
To the extent the terms and provisions of this Assignment are in conflict, or
inconsistent, with the terms and provisions of the PSA, the terms and provisions
of the PSA shall control;

 

(b)           the existing burdens on the Leases as of the Effective Date;

 

(c)           the terms of the Leases;

 

(d)           any other burdens of record as of the Effective Date; and

 

(e)           any and all of the applicable, rules, regulations and orders of
all regulatory bodies, State, Federal or local.

 

ARTICLE III

 

Miscellaneous

 

Section 3.1            Further Assurances.  The Parties agree to execute such
further agreements, instruments, documents, stipulations, and/or conveyances as
may be reasonably necessary to accomplish the intents and purposes of this
Assignment and the PSA.

 

Section 3.2            Successors and Assigns.  All of the provisions of this
Assignment shall be covenants running with the land hereof shall inure to the
benefit of and be binding upon the respective successors and assigns of the
Parties.  All references herein to either Assignor or Assignee shall include

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

their respective successors and assigns.  Any subsequent transfer of all or any
part of the Properties conveyed and assigned herein shall be made expressly
subject to the terms and provisions of this Assignment.

 

Section 3.3            Exhibits.  All exhibits attached to this Assignment, and
the terms of those exhibits which are referred to in this Exhibit, are made a
part hereof and incorporated herein by reference.  References in such exhibits
to instruments on file in the public records are made for all purposes.  Unless
provided otherwise, all recording references in such exhibits are to the
appropriate records of the counties in which the Properties are located.

 

Section 3.4            Counterparts.  This Assignment is being executed in
several original counterparts, all of which are identical, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts shall constitute but one and the same assignment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed on the dates of their respective acknowledgments set forth below, to be
effective, however, as of the Effective Date.

 

 

Assignor:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Assignee:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

End of EXHIBIT “E”

 

EXHIBIT “F”

 

Attached to that certain Purchase and Sale Agreement dated effective July 1,
2013 by and between ZaZa Energy, LLC and SN Marquis, LLC.

 

Non-Foreign Affidavit

 

AFFIDAVIT PURSUANT TO FOREIGN

 

INVESTMENT AND REAL PROPERTY ACT

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

The undersigned hereby declare, under penalties of perjury, that the names,
addresses and United States taxpayer identification numbers of the owners of the
real property to be sold to                              and its permitted
assigns, as Buyer, under the Purchase and Sale Agreement dated
                                 are as follows:

 

Name and Address

I.D. Number

 

 

 

 

 

 

 

                                   is a corporation organized and existing under
the laws of the State of Texas and, as such, is not a foreign citizen or foreign
entity. The undersigned understands that the purchaser of the property intends
to rely on the foregoing representations in connection with the United States
Foreign Investment and Real Property Act.

 

                                                         

 

 

By:

 

 

 

 

 

End of EXHIBIT “F”

 

EXHIBIT “G”

 

Attached to that certain Purchase and Sale Agreement dated effective July 1,
2013 by and between ZaZa Energy, LLC and SN Marquis, LLC.

 

Form of Amendment

 

NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

AMENDMENT OF OIL AND GAS LEASE

(By:                                    )

 

STATE OF TEXAS

§

 

§

COUNTY OF FAYETTE

§

 

WHEREAS,                                                     , as Lessor,
heretofore executed a Paid Up Oil and Gas Lease, dated
                             , 20     , in favor of
                             , as Lessee, and recorded in Volume           ,
Page      ,                       Records,                        County, Texas,
hereinafter referred to as “the Lease”; and

 

WHEREAS, the lease and all rights and privileges thereunder are now owned and
held by SN Marquis, LLC; and

 

WHEREAS, the lands covered in the Lease were described as follows:

 

“INSERT LEGAL DESCRIPTION”

 

WHEREAS, paragraph         of the addendum attached in the Lease reads as
follows:

 

      .       HORIZONTAL DRILLING:

 

Notwithstanding anything herein to the contrary, Lessee is hereby granted the
right to create proration units for the production of the oil and/or gas from
horizontally drilled wells. Such proration units around each such horizontal oil
or gas well (a horizontal well being defined by the rules and regulations of the
Railroad Commission of Texas) shall be the number of acres surrounding each such
horizontal oil or gas well then producing which pursuant to the field
rules prescribed by the Railroad Commission of Texas provide for the creation of
an allowable sufficient to cover actual production, but not to exceed 640 acres.
Where the Railroad Commission of Texas permits multiple optional proration unit
sizes or where a multiple proration unit sizes are prescribed, Lessee shall
designate the smallest proration unit size surrounding each such oil or gas
horizontal well located on the leased premises which is necessary for the
creation of an allowable sufficient to cover actual production. (Example only.
Not all leases on Exhibit “H” may have the same language word for word.)

 

AND WHEREAS, it is the desire of the parties hereto to amend the Lease by
striking paragraph        from the Lease and deleting it entirely, and the
following paragraph         is hereby inserted in lieu thereof, and will read as
follows:

 

      .       POOLING FOR HORIZONTAL WELLS:

 

Notwithstanding anything herein to the contrary, any unit pooled for a
horizontally completed oil or gas well shall be computed on the following
formula:  A (acreage) = [L (actual lateral length drilled) x .11488 + 160] x
1.5; then A is rounded up to the nearest number evenly divisible by 40. 
EXAMPLE:  A = [2,000’ x .11488 + 160] x 1.5 = 584.64 acres (rounded up to the
nearest number evenly divisible by 40 = 600 acres), but in no event shall any
such unit of acreage exceed        -Acres.  The provisions of this Paragraph
shall control unless governmental authority having jurisdiction should prescribe
the creation of larger units, in which event, all units created hereunder shall
conform substantially in size with those prescribed by such governmental
authority.

 

WHEREAS, paragraph          of the addendum attached in the Lease reads as
follows:

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29

--------------------------------------------------------------------------------


 

      .       POOLING REQUIREMENT:

 

No pools of units shall be created hereunder in excess of the minimum acreage as
required by the spacing rules of the Texas Railroad Commission. Resort shall be
had first to acreage owned by Lessor in the event of pooling. (Example only. Not
all leases on Exhibit “H” may have the same language word for word.)

 

AND WHEREAS, it is the desire of the parties hereto to amend the Lease by hereby
striking paragraph       from the Lease and deleting it entirely.

 

NOW, THEREFORE, in consideration of the premises leased herein, the receipt and
sufficiency of which is hereby acknowledged,
                                                         does hereby Adopt,
Ratify, Amend and Confirm the Lease and all of its Terms and Provisions, as
amended herein, and does hereby Grant, Lease, Demise and Let said lands and
premises unto SN Marquis, LLC, subject to and in accordance with all of the
terms and provisions of the Lease, as amended herein.

 

FURTHER, the undersigned does hereby agree and declare that the Lease and all of
its terms and provisions, as amended herein, is a valid and subsisting Oil, Gas
and Mineral Lease, and shall be binding upon the undersigned and shall inure to
the benefit of the parties thereto, and their respective heirs, legal
representatives, devisees, successors and assigns.

 

IN WITNESS WHEREOF, this instrument is executed by the undersigned on the
respective date of acknowledgment below, but is effective
                                          , 20     , being the date of the
Lease.

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

 

THE STATE OF TEXAS §

 

 

§

COUNTY OF                      

§

 

This instrument was acknowledged before me, the undersigned authority, on the
          day of                                   , 20     , by
                                            .

 

 

 

 

Notary in and for the State of Texas

 

End of EXHIBIT “G”

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

Attached to that certain Purchase and Sale Agreement dated effective July 1,
2013 by and between ZaZa Energy, LLC and SN Marquis, LLC.

 

[* (8 pages)]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31

--------------------------------------------------------------------------------